[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
This habeas petition was filed on September 18, 2001, by the petitioner claiming that Conn.Gen. Stat. § 54-125a (b) as amended by Public Act, 1995 No. 95-255 § 1 (hereinafter the "Act") is ex post facto
and, therefore, unconstitutional. The relief he seeks is that he be considered eligible for parole after serving 50% of his sentences imposed for crimes committed in 1995.
The petitioner's original dates of offense were in 1995, prior to the effective date of P.A. 95-255 § 1. In accordance with this Court's recent ruling in the cases of Johnson v. Commissioner of Correction,258 Conn. ___ (2002) and Robinson v. Commissioner of Correction,258 Conn. ___ (2002), the Court finds that the above mentioned statute does not apply to the petitioner.
Accordingly, the petitioner's writ of habeas corpus is granted, and the Court orders the warden to recalculate his parole eligibility date in accordance with General Statutes Section 54-125a (b) as it existed at the time the offense.
Rittenband, JTR